Citation Nr: 0845059	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.   


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran testified before the DRO at the Portland 
RO in January 2007.  A transcript of that proceeding has been 
incorporated into the claims file.  In April 2007 the file 
was transferred to the RO in Boise, Idaho.   

The Board notes that the veteran had requested a board 
hearing before a Veterans Law Judge sitting at the RO.  
However, in January 2008 the veteran withdrew her request.  

It is additionally noted that the veteran had been 
represented in this appeal by the Veterans of Foreign Wars of 
the United States.  However, in a December 2007 
communication, she terminated such representation.  

Finally, it is noted that in September 2007 and January 2008 
statements from the veteran appears to indicate an intent to 
reopen her claims of service connection for chronic colitis 
or ulcerative colitis.  Accordingly, this matter is referred 
back to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran is claiming entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.  
With respect to this claim, the Board finds that additional 
development is necessary, for the reasons discussed below. 

After the veteran submitted her claim, she stated in her May 
2006 Notice of Disagreement that she had been "turned down 
by Vocational Rehab."  Yet, during her testimony before the 
DRO in January 2007, she stated she communicated with "Voc 
Rehab" and had obtained a work-study job through that 
office.  Finally in a January 2008 statement, the veteran 
stated that Vocational Rehabilitation had essentially fired 
her and a counselor promised to prepare a statement about her 
employability.  There is no statement or report of any kind 
in the claims file from any VA vocation rehabilitation office 
regarding the veteran's state of employability as a result of 
her service connected disabilities.  Such a report or 
statement may provide additional pertinent evidence as to the 
extent that the veteran's service connected disabilities 
affect her employability.

Furthermore, an April 2006 VA treatment record indicated the 
veteran's reports that  her claim for social security had 
been denied.  In a November 2006 review of the file, a DRO 
noted the issue of a denial of social security disability, 
yet there were no documents in the claims file as to which 
disabilities such or any social security determination had 
been based upon.  Should a claim for social security 
disability have been made by the veteran that included her 
service connected disabilities, then that determination and 
the documents associated therewith may contain evidence that 
would bear upon the instant claim.  These documents should be 
obtained.

The veteran was afforded two VA examinations in April 2006.  
Conducted two days apart, these examinations resulted in 
opposite opinions as to the veteran's employability as a 
result of her service connected disabilities.  Regarding the 
negative opinion, the VA examiner for the intestine 
examination determined, based upon a physical examination and 
the veteran's statements, that her service connected 
irritable bowel syndrome (IBS) did not render her 
unemployable at either sedentary or physical work.  This 
examination was conducted without the benefit of a review of 
the claims file.  Moreover, the favorable opinion was offered 
by a psychiatric examiner, yet was predicated on physical 
symptomatology.

Overall, for the reasons set forth above, the evidence of 
record is presently insufficient to resolve the claim.  
Accordingly, the VA examiner who offered the negative opinion 
in April 2006 should be given the claims file for complete 
review and then should provide an opinion as to whether the 
service connected gastrointestinal disability affects the 
veteran's employability.  

Accordingly, the case is REMANDED for the following action:


1.  Contact the veteran and identify, to 
the extent possible, the disabilities for 
which she sought social security disability 
(SSD) benefits prior to April 2006.  If the 
claim for SSD benefits was based upon 
service connected disabilities, 
specifically IBS, hemorrhoids, and/or 
anxiety disorder, obtain from the 
appropriate agency a copy of the 
determination and all supporting 
documentation.  All attempts to contact the 
veteran and responses from the Social 
Security Administration should be 
documented in the claims file, including 
negative responses.  The veteran should be 
informed of any negative search response.

2. Contact the Portland RO Vocational 
Rehabilitation and Employment office to 
determine the extent and outcome of the 
veteran's contact with that office and 
obtain a determination as to the extent 
the veteran's service connected 
disabilities, as opposed to her non 
service connected disabilities, impaired 
her employability.           

3.  Following the above actions, arrange 
for the VA examiner of the April 2006 
intestine examination to review the claims 
folder and opine whether or not it is at 
least as likely as not that the veteran is 
unable to secure and follow a 
substantially gainful occupation solely 
due to her service-connected disabilities, 
namely IBS and hemorrhoids.  Any opinion 
should be accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the opinion, and the 
examiner's report should indicate that 
such review occurred.  Moreover, if the 
examiner from April 2006 is no longer 
available to respond to this inquiry, then 
another comparably qualified examiner may 
answer in his place. 

4. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




